Citation Nr: 1047971	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-24 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
July 1972 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
from an  
October 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
granted service connection for PTSD, and assigned an initial 30 
percent rating.  The Veteran appealed the initial assigned 
disability rating.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (when a veteran appeals the initial rating for a 
disability, VA must consider the propriety of a "staged" rating 
based on changes in the degree of severity of it since the 
effective date of service connection).

Although on the substantive appeal (July 2009 VA Form 9) the 
Veteran marked the appropriate box to indicate that he wanted a 
personal hearing before the Board at the RO, the Board notes that 
he later withdrew the request in October 2009.  

The Board notes that the Veteran, in the September 2008 VA PTSD 
examination, stated he was able to work, but that he wanted to be 
paid in cash so that he could still receive his VA non-service-
connected pension.  He has not alleged unemployability due to his 
service-connected PTSD, and the matter of entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities is not raised by either the Veteran or the 
evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).


FINDINGS OF FACT

1.  For the entire period of initial rating appeal, the Veteran's 
PTSD has been characterized by nightmares, recurrent and 
intrusive distressing thoughts, social avoidance, mild 
hypervigilance, mild long-term memory impairment, difficulty 
concentrating, and difficulty sleeping.

2.  Most of the Veteran's impairment in social and occupational 
functioning is due to his alcohol dependence and personality 
disorder.

3.  The Veteran demonstrates only very mild impairment in social 
and occupational functioning as a result of his PTSD.
CONCLUSION OF LAW

For the entire initial rating period, the criteria for an initial 
disability rating in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

This appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA treatment records.  
Additionally, the Veteran was provided a VA examination in 
September 2008 for PTSD.  For the reasons set forth above, the 
Board finds that VA has complied with the VCAA's notification and 
assistance requirements.  The appeal is thus ready to be 
considered on the merits.

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2010).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  
38 C.F.R. §§ 4.125, 4.130.  A rating of 30 percent is warranted 
for PTSD if there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.  The criteria for a 70 percent 
rating are met if there are deficiencies in most of the areas of 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. 4.130, 
Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of 
Appeals for the Federal Circuit has embraced the Mauerhan Court's 
interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

Initial Rating of PTSD

The Veteran was granted service connection and a 30 percent 
rating for PTSD, effective December 11, 2007, in the October 2008 
rating decision on appeal. 

VA treatment records prior to December 2007 are significant for a 
history of polysubstance abuse, cocaine abuse, and alcohol abuse.  

The Veteran received inpatient VA treatment in August 2002 for 
drug and alcohol addiction.  The diagnosis was polysubstance 
dependence and history of substance abuse.  The Global Assessment 
of Functioning (GAF) score was 50.

A VA Mental Health and Behavioral Science (MHBS) evaluation by a 
clinical psychologist in November 2007 shows the Veteran reported 
experiencing intrusive memories six to seven times a month.  He 
also felt alienated from others, had sleep disturbance, and 
increased irritability.  The diagnosis was PTSD, prolonged.  

A VA Medical Health Advisory Team (MHAT) psychological assessment 
by a clinical psychologist in December 2007 showed the Veteran's 
mood was normal, his affect was normal, his memory was intact, 
and his judgment was good.  He reported no hallucinations.  The 
Veteran was given an Axis I diagnosis of polysubstance 
dependence, in remission, PTSD (provisional), and depression, not 
otherwise specified.  The GAF score was 58.

A psychopharmacology evaluation by a clinical psychologist in 
December 2007, shows the Veteran reported feelings of depression, 
grief, anxiety, and loss.  The Veteran reported waking from 
nightmares that occurred two to three times a night.  The Veteran 
was given an Axis I diagnosis of anxiety disorder, not otherwise 
specified, depressive disorder, not otherwise specified, alcohol 
dependence, cannabis dependence, cocaine dependence, nicotine 
dependence, and polysubstance dependence.  The GAF score was 52.

A VA psychological evaluation by a clinical psychologist in 
December 2007 showed a medical history of depression and 
substance abuse.  With regard to PTSD symptoms, the Veteran 
reported problems with containing his irritability.  He also 
reported waking from nightmares that occurred two to four times a 
month.  The examiner reported that the Veteran was well groomed, 
cooperative, and used good eye contact.  The examiner also 
reported the Veteran's mood as euthymic and no indication of 
irritability.  The Veteran was given an Axis I diagnosis of 
anxiety disorder, not otherwise specified, expressive disorder, 
not otherwise specified, alcohol dependence, cannabis dependence, 
cocaine dependence, nicotine dependence, and polysubstance 
dependence.  The GAF score was 50.

A psychological evaluation by a clinical psychologist in January 
2008, shows 
the Veteran reported problems with anger at the behavior of 
others.  He also reported waking from nightmares.  The examiner 
reported that the Veteran was well groomed and cooperative.  The 
examiner also reported no indication of delusions and the 
Veteran's judgment and insight were fair.  The Veteran was given 
an Axis I diagnosis of rule out anxiety disorder, not otherwise 
specified, rule out depressive disorder, not otherwise specified, 
alcohol dependence, cannabis dependence, cocaine dependence, 
nicotine dependence, and polysubstance dependence.  The GAF score 
was 52.

The Veteran had a VA compensation examination for PTSD by a 
licensed psychologist in September 2008.  The examiner noted the 
Veteran's history in detail.  The Veteran reported recurrent 
intrusive memories, avoidance symptoms, mild hypervigilance.  The 
Veteran also reported sleep problems, but reported six hours of 
sleep per night and did not find it necessary to take naps during 
the day.  

During the September 2008 interview, the Veteran was alert and 
oriented in all spheres.  He evidenced no significant impairment 
in his thought processes or communication ability.  There was no 
significant impairment in short-term memory processes or ability 
to concentrate, however, the Veteran evidenced impairment of his 
long-term memory processes.  He also evidenced no delusions, 
hallucinations, or inappropriate behavior.  His rate and flow of 
speech were appropriate, however, his speech was somewhat 
tangential and digressive.  There was no evidence of illogical or 
obscure speech patterns.  His mood was recorded as euthymic and 
not characterized by depression or anxiety. His affect was 
generally pleasant but sometimes irritable.  He denied episodes 
of panic and reported no obsessions or compulsions.  He endorsed 
some episodes of depression, but he denied homicidal or suicidal 
ideation.  The Veteran reported no drug usage since June 2007, 
but continued to drink alcohol.  The Veteran was able to maintain 
adequate daily hygiene and had no problems with the activities of 
daily living.  The Veteran was also found capable to manage his 
own financial affairs.

The September 2008 Axis I diagnosis was alcohol dependence, 
polysubstance dependence, in sustained full remission, and PTSD, 
chronic (very mild).  He assigned a GAF score of 70 due solely to 
PTSD, and a GAF score of 51 for all conditions combined.  The 
examiner stated the Veteran appeared to be experiencing only a 
very mild impairment in social and occupation functioning as a 
result of his PTSD.

The Veteran asserts that an initial evaluation in excess of 30 
percent is warranted for his service-connected PTSD.  The Board 
has reviewed the evidence of record and finds that it does not, 
for any period, support an evaluation in excess of the 30 percent 
rating initially assigned.

On review of the evidence above, the Board finds that, for the 
entire initial rating period, the Veteran's PTSD has been 
characterized by nightmares, recurrent and intrusive distressing 
thoughts, social avoidance, mild hypervigilance, mild long-term 
memory impairment, difficulty concentrating, and difficulty 
sleeping.  The Board particularly notes that the Veteran's PTSD 
has been characterized as "mild" even though his overall 
psychiatric impairment as due to history of substance abuse and 
personality disorder has been considerably more severe.  

The Board is precluded from differentiating between the 
symptomology attributable to a nonservice-connected disability 
and a service-connected disability in the absence of medical 
evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 
(1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).  In this case, however, the September 2008 VA 
examiner clearly distinguished between the level of impairment 
due to PTSD and the overall level of impairment attributable to 
the Veteran's other psychiatric and substance abuse problems.  
The examiner opined that most of the Veteran's impairment in 
social and occupational functioning was due to his alcohol 
dependence and personality disorder.  The Board particularly 
notes the examiner provided different GAF scores to illustrate 
the severity of PTSD symptoms.  The examiner assigned a GAF score 
of 70 due solely to PTSD.  A GAF score of 70 indicates mild PTSD 
symptoms, but generally the Veteran is functioning pretty well 
and has some meaningful interpersonal relationships.

In order to achieve the next-higher 50 percent rating, the 
evidence must demonstrate occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.  38 C.F.R. § 4.130.

The evidence in this case does not reveal communication 
difficulties.  The September 2008 VA examination report reflects 
that the Veteran's speech was within normal limits with regard to 
rate and rhythm.  December 2007 and January 2008 VA treatment 
records indicated the Veteran's speech had a regular rate, 
rhythm, and volume. 

With regard to panic attacks, the September 2008 VA examination 
report does not reflect a history of panic attacks.  Regarding 
comprehension skills, there is no evidence of any difficulty in 
understanding complex commands.  The Veteran's insight and 
judgment were fair.  The September 2008 VA examiner found no 
significant impairment in the Veteran's thought processes and 
found that the Veteran was oriented in all spheres and there was 
no evidence of delusions or hallucinations.  With respect to the 
Veteran's memory, the September 2008 VA examination report 
indicated impairment of the Veteran's long-term memory, however, 
short-term memory and his ability to concentrate evidenced no 
significant impairment.  

The record demonstrates that the Veteran's PTSD is characterized 
by nightmares, recurrent and intrusive distressing thoughts, 
social avoidance, mild hypervigilance, mild long-term memory 
impairment, difficulty concentrating, and difficulty sleeping.  
Also as reported above, the Veteran's PTSD symptoms are very mild 
and infrequent.  The Board concludes that the Veteran's 
disability picture does not more nearly approximate the next-
higher 50 percent rating criteria under Diagnostic Code 9411 for 
any period.  Even though the Veteran exhibits mild impairment of 
long-term memory, the Veteran's PTSD symptoms, as a whole, are 
contemplated by the 30 percent rating.  See 38 C.F.R. § 4.7 (the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating, otherwise, the 
lower rating will be assigned.).

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for an initial rating in 
excess of 30 percent for PTSD, and the claim must be denied.  
Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. 
§ 5107; 38 C.F.R. § 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation 
would have been warranted for PTSD.  In exceptional cases an 
extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
related factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for completion of the third 
step-a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating. Id.

Turning to the first step of the extraschedular analysis, the 
Board finds that the symptomatology and impairment caused by the 
Veteran's PTSD is specifically contemplated by the schedular 
rating criteria, and no referral for extraschedular consideration 
is required.  The schedular rating criteria, Diagnostic Code 
9411, specifically provides for disability ratings based on a 
combination of history and clinical findings.  In this case, 
considering the lay and medical evidence, the Veteran's PTSD has 
manifested nightmares, recurrent and intrusive distressing 
thoughts, social avoidance, mild hypervigilance, mild long-term 
memory impairment, difficulty concentrating, and difficulty 
sleeping.  These symptoms are part of the schedular rating 
criteria.  

The schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1.  In this case, 
the problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect on his daily life.  In the absence of exceptional factors 
associated with PTSD, the Board finds that the criteria for 
submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial disability rating in excess of 30 percent for PTSD is 
denied.


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


